DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Group I, claim 1-7 in the reply filed on 11/23/2022 is acknowledged. Claims 1-7 and 22-27 are currently pending.

Drawings

The drawings filed on 5/18/2021 are objected. The drawings in the instant application are presented as  the photographs (i.e., see Fig. 1). Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. A drawing in place of the photograph is required. See 37 CFR 1.84(b)(1) and MPEP 608.02.
	Furthermore, the drawings are objected because of the use of the solid black shadings (e.g., Fig. 2-8). Solid black shading areas are not permitted. See 37 CFR 1.84(m). 
	Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cap” recited in claim 24 must be shown and reference number should be provided therefor on figures and in the specification, or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “202”, “812”, etc.  
	Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “200”, etc.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 2 and 22, are objected to because of the following informalities: claims recite limitations “crystalline phase” and “amorphous phase” preceded by articles “a” and “an”, respectively. However these limitations have been previously positively set forth in the parent independent claim 1, and therefore should be preceded by an article “the”.  
	Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitations: “a phase change material, covering a portion of the substrate”. The aforementioned limitations do not have support in the original disclosure, since as can be seen, for example, from Fig. 2 (also, see par. [0016]), the phase change material (210) is separated from the substrate by two (2) insulation layers (204) and (208). Therefore, the phase change material (210) cannot cover “a portion of the substrate”, as claimed. Similar reasoning is applicable to Fig. 8.
	The remaining depended claims have been also rejected along with said parent claim 1, since they inherit aforementioned problems of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites the limitations: “a cap, covering the phase change material and the insulating layer”. It’s not clear what said “cap” is (see the drawings objection above). From the specification and Fig. 2D  and 8D, it appears that the insulation layer (206, 212) and (806, 810) is the same layer of Al2O3. (e.g., see par. [0038]), wherein the “cap” appears to be portions (212, 810) of said insulation layer of Al2O3.  Further, claim 1 already recites the “insulating layer covering the phase change material”. Therefore, claim 24 appears to be redundant. Also, it’s not clear how the “cap” (which is the insulation layer) can cover itself (i.e., the insulation layer), as claimed.
	Furthermore, claims 26 and 27 recite open-ended clauses which render the claims indefinite: “by applying a 7 V 200 ns pulse” and “by applying a 6 V 200 ns pulse” without stating to which component(s) said pulse is being applied (i.e., to the “phase change material”, to the “heater”, etc. ?).
	Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 22-24, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0038093 to Furukawa et al. (hereafter “Furukawa”, cited in IDS).
	Regarding claim 1, Furukawa discloses (Fig. 2) an actuator (para [0019] The present MEMS itself is regarded to function as a micro-actuator; where MEMS stands for microelectromechanical systems; where a substrate (see Fig. 2a ‘Dielectric Support’) is attached to a phase change material/insulator (see Fig. 2a, where insulator (Dielectric Layer’) and Phase change material (Phase Change’) are attached to substrate ‘Dielectric Support’; where the phase change results in the movement of lever shown in Fig. 2a top versus bottom panel) comprising: a substrate: (see overhead view Fig. 3 ‘Support’; see cross-section view Fig 2a ‘Dielectric Support’) a phase change material, covering a portion of the substrate; (see cross-section view Fig. 2a where ‘Phase change’ attached to a portion of ‘Dielectric Support) and an insulating layer covering the phase change material; (see cross-section view Fig 2a where phase change material ‘Phase Change’ is covered by insulating material ‘Dielectric') wherein a phase transition between a crystalline phase and an amorphous phase (par. [0023] The present phase change material changes its phase at a certain temperature or within a certain temperature range, going from a first phase to a second phase, such as from an amorphous phase to a crystalline phase, or vice versa) causes a movement of the insulating layer (par. [0027] The volume change of the phase-change layer is used for a bi-stable actuation; shown in movement of dielectric layer
‘Dielectric’ in Figure 2a which is flat in the top panel of Fig. 2a and angled in bottom panel of Fig. 2a).
	Regarding claims 2, 22, and 23, Furukawa discloses that the phase change material being changed from a crystalline phase to an amorphous phase or vice versa by heating all or a portion of the phase change material above the melting point of the phase change material. (par. [0023] The present phase change material changes its phase at a certain temperature or within a certain temperature range, going from a first phase to a second phase, such as from an amorphous phase to a crystalline phase, or vice versa; par. [0072] In order to reverse the crystal phase, the phase change material can be melted), wherein the phase change material transitioning from an amorphous phase to a crystalline phase when heated to a second temperature, lower than the first temperature (par. [0071]-[0072]), wherein the phase change material exhibiting a decrease in volume when changed from the amorphous phase to the crystalline phase (par. [0022]-[0027] and [0071]-[0072]).
	Regarding claim 3, Furukawa discloses that the phase change material being a conductive material, the phase change material changing phase by applying a voltage to the phase change material (par. [0020] The electrical resistivity of the material through which a current runs, such as of the phase change material (PCM)... causes the PCM to warm up. Preferably the current runs through the PCM; par. [0057] In general the step of actuation or applying a voltage difference over the first electrode and second electrode may comprise the following steps: 1) Heat the PCM strongly, and thereafter cool the PCM fast, resulting in a first amorphous switch state).
	Regarding claim 6, Furukawa discloses that the phase change material being a chalcogenide glass (par. [0035]).
	Regarding claim 24, Furukawa discloses a cap, covering the phase change material and the insulating layer (par. [0028]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, and 25-27, as bets understood, are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa taken alone.
	Regarding claim 4, Furukawa discloses that the actuator further comprising: a heater, wherein the phase change material is heated by passing a current through the heater (par. [0033]), but does not disclose that the heater disposed between the phase change material and
the substrate. 
	However, it would have been obvious to a person of ordinary skill in the related arts before the effective filing date of the claimed invention to change the position of the heating element to optimize heating of the phase change layer by routine experimentation, since 
it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Regarding claim 5, Furukawa discloses that the electrodes may be formed from tungsten (par.  [0042]), but does not specifically disclose a heater comprising tungsten. 
	However, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to select any suitable known materials (including the tungsten as claimed) for forming the heater in Furukawa by routine experimentation, in order to achieve desired electrical and mechanical characteristics of the device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
	Regarding claim 7, Furukawa discloses a number of chalcogenide glasses as phase change materials (par. [0035]), but does not specifically disclose the phase change material comprising the chalcogenide glass GeTe. 
	Since the GeTe materials have been known phase change materials (e.g., see par. [0002] of the specification of the instant specification), it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to select any suitable known phase change material (including the GeTe as claimed) in Furukawa by routine experimentation, in order to achieve desired electrical and mechanical characteristics of the device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
	Regarding claim 25, Furukawa discloses that the aluminum oxide (Al2O3) is used for making of the dielectric insulation layer (par. [0048]), but does not specifically disclose that the cap is composed of Al2O3.
	It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to select any suitable known material (including the Al2O3 as claimed) for making of the cap in Furukawa by routine experimentation, in order to achieve desired electrical and mechanical characteristics of the device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
	Regarding claims 26 and 27, Furukawa discloses that an electric pulse is used for the heating and  transitioning of the phase change material between the amorphous and crystalline phases (par. [0024], [0071]), but does not specifically disclose that the pulse is 6 V (7 V), 200 ns.
	It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to select any suitable parameters of the electric pulse for heating and transitioning of the phase change material in Furukawa between the phases, including as claimed, since it has been held that discovering an optimum value of a result (i.e., the specific temperature of the phase change material) effective variable (i.e., the voltage amplitude and duration of the pulse) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various actuators and switches employing phase change materials. Further, the US 2016/0172113 teaches variable capacitor employing phase change materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835